Opinion issued August 31, 2012




                                     In The

                              Court of Appeals
                                    For The

                           First District of Texas
                            ————————————
                             NOS. 01-12-00344-CR
                                 01-12-00634-CR
                            ———————————
                     IN RE NORRIS SKINNER, Relator



          Original Proceedings on Petitions for Writs of Mandamus



                       MEMORANDUM OPINION

      Relator Norris Skinner filed petitions for writs of mandamus complaining of

Judge Ellis’s actions in the underlying case.1 Skinner has since filed motions to

dismiss, which we grant.


1
      The Honorable Mark Kent Ellis, judge of the 351st District Court of Harris
      County, Texas. The underlying lawsuit is State v. Skinner, No. 1241923
      (351st Dist. Ct., Harris County, Tex., Jan. 24, 2011), appeal dismissed, No.
      01-12-00290-CR (Tex. App.—Houston [1st Dist.] June 28, 2012, no pet.).
      Accordingly, we dismiss the petitions for writs of mandamus.



                                 PER CURIAM


Panel consists of Justices Jennings, Keyes, and Sharp.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2